Exhibit 10.1(7)
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”), dated as of August 18, 2010 (the “Effective Date”), is among A.H.
BELO CORPORATION, THE PROVIDENCE JOURNAL COMPANY, PRESS-ENTERPRISE COMPANY,
DENTON PUBLISHING COMPANY, DMI ACQUISITION SUB, INC., THE DALLAS MORNING NEWS,
INC., and DFW PRINTING COMPANY, INC. (collectively, the “Borrowers”), the other
Loan Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Administrative Agent”).
RECITALS:
     A. The Borrowers, the other Loan Parties, the Administrative Agent and the
Lenders have entered into that certain Amended and Restated Credit Agreement
dated as of January 30, 2009 (as amended by that certain First Amendment to
Amended and Restated Credit Agreement dated as of August 18, 2009 and that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
December 3, 2009, the “Credit Agreement”), pursuant to which the Lenders have
provided certain credit facilities to the Borrowers.
     B. Subject to the limitations and satisfaction of the conditions set forth
herein, the Administrative Agent and the Lenders hereby agree to amend the
Credit Agreement as specifically provided herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE 1
Definitions
     Section 1.1 Definitions. Term defined by the Credit Agreement, where used
in this Amendment, to the extent not otherwise defined herein shall have the
same meanings as are prescribed by the Credit Agreement.
ARTICLE 2
Amendment
     Section 2.1 Amendment to Section 6.05 of the Credit Agreement. Effective as
of the Effective Date, clause (j) of Section 6.05 of the Credit Agreement is
amended and restated to read in its entirety as follows:
(j) disposition of real property assets located in Arlington, Texas owned by DFW
Printing Company provided the Borrowers receive no less than $650,000 in Net
Proceeds from such disposition and such Net Proceeds are applied in accordance
with Section 2.11 hereto and no Default or Event of Default exists or would
result from such disposition;
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, Page 1

 



--------------------------------------------------------------------------------



 



ARTICLE 3
Miscellaneous
     Section 3.1 Ratifications. Each of the Loan Parties agrees that the terms
and provisions of the Credit Agreement and the other Loan Documents are ratified
and confirmed and shall continue in full force and effect after giving effect to
this Amendment. Each of the Loan Parties, the Administrative Agent and the
Lenders agrees that the Credit Agreement as amended hereby and the other Loan
Documents shall continue to be legal, valid, binding, and enforceable in
accordance with their respective terms.
     Section 3.2 Representations and Warranties. Each Loan Party hereby
represents and warrants to the Administrative Agent and the Lenders that, as of
the date of and after giving effect to this Amendment, (a) the execution,
delivery, and performance of this Amendment and any and all other documents
executed and/or delivered in connection herewith have been authorized by all
requisite action on the part of such Loan Party and will not violate such Loan
Party’s organizational or governing document, (b) the representations and
warranties contained in the Credit Agreement and in the other Loan Documents are
true and correct on and as of the date hereof, in all material respects, as if
made again on and as of the date hereof except for such representations and
warranties limited by their terms to a specific date, and (c) after giving
effect to this Amendment, no Default or Event of Default exists.
     Section 3.3 Survival of Representations and Warranties. All representations
and warranties made in this Amendment, the Credit Agreement, or any other Loan
Document, including any other Loan Document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment, and no
investigation by the Administrative Agent or any Lender, or any closing, shall
affect the representations and warranties or the right of the Administrative
Agent and the Lenders to rely upon them.
     Section 3.4 Reference to Credit Agreement. The Credit Agreement and each of
the other Loan Documents, and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement as amended hereby, are hereby
amended so that any reference to the Credit Agreement in such agreements,
documents, and instruments, whether direct or indirect, shall be a reference to
the Credit Agreement as amended hereby.
     Section 3.5 Severability. Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     Section 3.6 Effect of Amendment. No consent or waiver, express or implied,
by the Administrative Agent or any Lender to or for any breach of or deviation
from any covenant, condition, or duty by any Loan Party shall be deemed a
consent or waiver to or of any other breach of the same or any other covenant,
condition, or duty. Each of the Loan Parties (individually, a “Subject Loan
Party”) hereby (a) consents to the execution and delivery of this Amendment by
the other Loan Parties, (b) agrees that this Amendment shall not limit or
diminish the obligations of the Subject Loan Party under its certain Loan
Documents delivered in connection with the Credit Agreement or executed or
joined in by the Subject Loan Party and delivered to the Administrative Agent,
(c) reaffirms the Subject Loan Party’s obligations under each of such Loan
Documents, and (d) agrees that each of such Loan Documents remains in full force
and effect and is hereby ratified and confirmed.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, Page 2

 



--------------------------------------------------------------------------------



 



     Section 3.7 Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, BUT GIVING EFFECT
TO FEDERAL LAW APPLICABLE TO NATIONAL BANKS.
     Section 3.8 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the Loan Parties, the Administrative Agent and the
Lenders and their respective successors and assigns, except that no Loan Party
may assign or transfer any of its respective rights or obligations hereunder
without the prior written consent of the Administrative Agent and the Lenders.
     Section 3.9 Counterparts. This Amendment may be executed in one or more
counterparts, and on telecopy counterparts, each of which when so executed shall
be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.
     Section 3.10 Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment. A telecopy or other electronic transmission of any executed
counterpart shall be deemed valid as an original.
     Section 3.11 Release. TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS TO
AGREE TO THE TERMS OF THIS AMENDMENT, EACH OF THE LOAN PARTIES REPRESENTS AND
WARRANTS THAT AS OF THE DATE OF THIS AMENDMENT THERE ARE NO CLAIMS OR OFFSETS
AGAINST OR DEFENSES OR COUNTERCLAIMS TO SUCH LOAN PARTY’S OBLIGATIONS UNDER THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND WAIVES ANY AND ALL SUCH
CLAIMS, OFFSETS, DEFENSES, OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING
PRIOR TO THE DATE OF THIS AMENDMENT AND RELEASES AND DISCHARGES THE
ADMINISTRATIVE AGENT, THE LENDERS AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES, AND ATTORNEYS (COLLECTIVELY THE
“RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES,
CLAIMS, RIGHTS, CAUSES OF ACTION, OR DEMANDS WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, AT LAW OR IN EQUITY, WHICH SUCH LOAN PARTY
NOW HAS OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF
AND FROM OR IN CONNECTION WITH THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED THEREBY.
     Section 3.12 Entire Agreement. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS, AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS AMONG THE PARTIES HERETO.
     Section 3.13 Required Lenders. Pursuant to Section 9.02 of the Credit
Agreement, the Credit Agreement may be modified as provided in this Amendment
with the agreement of the Required Lenders which means Lenders having Revolving
Credit Exposure and unused Commitments representing more than 51.0% of the sum
of the total Revolving Credit Exposure and unused Commitments (such percentage
applicable to a Lender, herein such Lender’s “Required Lender Percentage”). For
purposes of determining the effectiveness of this Amendment, each Lender’s
Required Lender Percentage is set forth on Schedule 3.13 hereto.
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, Page 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized officers in several counterparts effective as
of the Effective Date specified in the preamble hereof.

            BORROWERS:

A.H. BELO CORPORATION
      By:   /s/ Alison K. Engel         Alison K. Engel        Senior Vice
President/Chief Financial Officer   

            THE DALLAS MORNING NEWS, INC.
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary   

            DENTON PUBLISHING COMPANY
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary   

            DFW PRINTING COMPANY, INC.
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary   

            DMI ACQUISITION SUB, INC.
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary     

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, Page 4

 



--------------------------------------------------------------------------------



 



           

PRESS-ENTERPRISE COMPANY
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary   

            THE PROVIDENCE JOURNAL COMPANY
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary   

            OTHER LOAN PARTIES:

A.H. BELO MANAGEMENT SERVICES, INC.
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary   

            AL DIA, INC.
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary   

            THE BELO COMPANY
      By:   /s/ Sandra J. Radcliffe         Sandra J. Radcliffe,       
Treasurer/Assistant Secretary   

            BELO ENTERPRISES, INC.
      By:   /s/ Sandra J. Radcliffe         Sandra J. Radcliffe,       
Treasurer/Assistant Secretary     

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, Page 5

 



--------------------------------------------------------------------------------



 



            BELO INTERACTIVE, INC.
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary        BELO INVESTMENTS II, INC.
      By:   /s/ Sandra J. Radcliffe         Sandra J. Radcliffe,       
Treasurer/Assistant Secretary        BELO TECHNOLOGY ASSETS, INC.
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary        NEWS-TEXAN, INC.
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary        PROVIDENCE HOLDINGS, INC.
      By:   /s/ Alison K. Engel         Alison K. Engel        President       
TDMN NEW PRODUCTS, INC.
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary     

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, Page 6

 



--------------------------------------------------------------------------------



 



            TRUE NORTH REAL ESTATE LLC

By: A. H. Belo Management Services, Inc.,
       its sole member
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary        WASHINGTON STREET GARAGE CORPORATION
      By:   /s/ Alison K. Engel         Alison K. Engel       
Treasurer/Assistant Secretary     

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, Page 7

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT AND LENDERS:

JPMORGAN CHASE BANK, N.A.,
individually, as a Lender, Administrative Agent,Issuing
Bank and Swingline Lender
      By:   /s/ Jeff A. Tompkins         Name:   Jeff A. Tompkins       
Title:   Vice President        CAPITAL ONE, N.A., as a Lender
      By:   /s/ Shannon Pratt         Name:   Shannon Pratt        Title:  
Senior Vice President     

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, Page 8

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.13
TO
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
Required Lenders

                              Lenders Agreeing to               Amendment
(insert % from               prior column if Lender       Required Lender    
signs this Amendment then   Lender   Percentage Held     total percentages in
this column)  
JPMorgan Chase Bank, N.A.
    60.0 %     60 %
Capital One Bank, N.A.
    40.0 %     40 %
Total
    100.0 %     100 %
 
           

SCHEDULE 3.13, Page 1

 